               Case 19-12122-KG          Doc 290      Filed 10/24/19      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

FOREVER 21, INC., et al.,1                               Case No. 19-12122 (KG)

               Debtors.                                  (Jointly Administered)


                          NOTICE OF APPEARANCE AND
              REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that LimNexus LLP and Drinker Biddle & Reath LLP hereby

enter their appearance (the “Notice of Appearance”), in the above-captioned cases as co-counsel

to Ubase International, Inc. pursuant to section 1109(b) of title 11 of the United States Code, 11

U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), and rules 2002, 3017(a), 9007, and 9010

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). LimNexus LLP and Drinker

Biddle & Reath LLP hereby request that copies of any and all notices and papers filed or entered

in these cases be given to and served upon the following:

Sung Jin Hwang, Esq.                            Patrick A. Jackson, Esq.
James Till, Esq.                                Joseph N. Argentina, Jr., Esq.
David Nealy, Esq.                               Drinker Biddle & Reath LLP
LimNexus LLP                                    222 Delaware Ave., Suite 1410
707 Wilshire Boulevard, 46th Floor              Wilmington, DE 19801-1621
Los Angeles, CA 90017                           Telephone: (302) 467-4200
Telephone: (213) 955-9500                       Facsimile: (302) 467-4201
Facsimile: (213) 955-9511                       Patrick.Jackson@dbr.com
SungJun.Hwang@limnexus.com                      Joseph.Argentina@dbr.com
James.Till@limnexus.com
David.Nealy@limnexus.com

    1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC
(2379); Forever 21 International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956);
Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand
Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service address
is: 3880 N. Mission Road, Los Angeles, California 90031.

120994048.1
                Case 19-12122-KG            Doc 290      Filed 10/24/19       Page 2 of 3



         PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy

Code and Bankruptcy Rule 3017(a), this request includes not only the notices and papers referred to in

the Bankruptcy Rules, but also includes, without limitation, any notice, motion, proposed order,

application, petition, pleading, request, complaint, demand, memorandum, affidavit, declaration,

presentment, order to show cause, disclosure statement, and plan of reorganization, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service, hand-

delivery, telephone, facsimile, electronically, or otherwise, that is filed or given in connection with the

above-captioned cases and the proceedings therein.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any prior

or later appearance, pleading, or claim waives (i) any right to have final orders in non-core matters

entered only after de novo review by a district court judge, (ii) any right to trial by jury in any

proceeding so triable in these cases or any case, controversy, or proceeding related to these cases; (iii)

any right to have the United States District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal; (iv) an election of remedies, or (v) any other substantive or

procedural right.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is without prejudice

to any other rights, claims, actions, defenses, setoffs, or recoupments under agreement, in law, in

equity, or otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments against a

debtor or any other entity either in these cases or in any other action are expressly reserved.




                                                   -2-
120994048.1
              Case 19-12122-KG   Doc 290   Filed 10/24/19    Page 3 of 3



Dated: October 24, 2019               DRINKER BIDDLE & REATH LLP
       Wilmington, Delaware
                                      /s/ Patrick A. Jackson
                                      Patrick A. Jackson (Del. Bar No. 4976)
                                      Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                      222 Delaware Ave., Suite 1410
                                      Wilmington, DE 19801-1621
                                      Telephone: (302) 467-4200
                                      Facsimile: (302) 467-4201
                                      steven.kortanek@dbr.com
                                      patrick.jackson@dbr.com
                                      joseph.argentina@dbr.com

                                      -and-

                                      LIMNEXUS LLP

                                      Sung Jin Hwang, Esq.
                                      James Till, Esq.
                                      David Nealy, Esq.
                                      LimNexus LLP
                                      707 Wilshire Boulevard, 46th Floor
                                      Los Angeles, CA 90017
                                      Telephone: (213) 955-9500
                                      Facsimile: (213) 955-9511
                                      SungJun.Hwang@limnexus.com
                                      James.Till@limnexus.com
                                      David.Nealy@limnexus.com

                                      Counsel for Ubase International, Inc.




                                     -3-
120994048.1
